 WESTINGHOUSE ELECTRIC CORPORATION117V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in vio-lation of Section 8 (a) (1) of the Act it will be recommended that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.It has been found the Respondent discriminatorily discharged Morrice MulliganDulin on March 23, 1956. In view of the foregoing findings the Trial Examinerwill recommend that the Respondent make an offer of reinstatement to Morrice Mulli-gan Dulin; it is recommended that the Respondent make whole Morrice MulliganDulin for any loss of wages he may have suffered as the result of the discriminationagainst him by payment to him of a sum equal to the amount which he nor-mally would have earned as wages from the date on which the Respondent dis-charged and failed to reinstate him to date, less his net earnings during such period(Crossett Lumber Company,8NLRB 440, 497-498), said back pay to be com-puted on a quarterly basis in the manner established by the Board in F.W. Wool-worth Company(90 NLRB 289). The Respondent upon request shall make avail-able to the Board or its agents for examination and copying all payroll, socialsecurity and personnel records and reports, and all other records and reportsnecessary to determine the amounts of back pay.The nature of the unfair labor practices committed by the Respondent indicatea general purpose to limit the lawful rights of employees and persuade the TrialExaminer that such practices are potentially related to similar unfair labor prac-tices, the future commission of which may be reasonably anticipated from theRespondent's past course of conduct.The preventive purposes of the Act will bethwarted unless the recommended order is coextensive with the threat. It is there-fore recommended that a broad cease-and-desist order issue against the Respondent.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent Roadway Express, Inc., is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.By discriminatorily dischargingMorriceMulligan Dulin the Respondent hasengaged in an unfair labor practice within the meaning of Section 8 (a) (1) ofthe Act.3.By such discrimination, including the failure to reinstate this employee withoutprejudice to his seniority and other rights and privileges, the Respondent has in-terfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act and has thereby engaged in and are engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Westinghouse Electric Corporation(Meter Plant)andInterna-tional Union of Electrical Radio and Machine Workers, AFL-CIO, Petitioner.Case No. 11-RC-901. October L4, 1957ORDER DENYING MOTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on December 14, 1956, amongcertain employees at the Employer's Raleigh, North Carolint,, plant.At the conclusion of the election, the parties were furnished a tallyof ballots which showed that the Petitioner failed to obtain a majorityof the ballots cast.On December 21, 1956, the Petitioner filed ob-110 NLRB No. 26. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDjections to conduct affecting the results of the election and on March7, 1957, the Regional Director issued his report on objections in whichhe found that the Petitioner's objections did not raise substantial ormaterial issues with respect to the conduct of the election, or conductaffecting the results of the election, and recommended that the objec-tions be overruled.On March 18, 1957, the Petitioner filed exceptionsthereto.On June 26, 1957, the Board issued a Decision and Certifica-tion of Results of Election.'On July 17, 1957, the Petitioner filed amotion for reconsideration of the aforesaid decision in which it urgedthe Board to reconsider, and set aside, its Decision of June 26,1957, anddirect that a hearing be held on the Petitioner's objections to theelection.The Board 2 has duly considered the matter and concluded that themotion for reconsideration in effect constitutes an additional objectionto the election which was not filed timely under the Board's Rules.[The Board denied the motion for reconsideration.]CHAIRMAN LEEDOM,concurring :Like Members Rodgers and Jenkins I would sustain the RegionalDirector and dismiss the petition.However, aside from the questionof whether the exceptions raise matters properly before us for de-cision, I feel impelled because of my concern over the impact of state-ments of this character on the election process, to register my views.A threat or promise with racial overtones, i. e., one which threatens aloss of jobs because of racial distinctions, made for the purpose of in-fluencing employees in their right to choose a bargaining representa-tive, is clearly prohibited by the Act and would constitute grounds forsetting an election aside.Whether or not the racial overtone is present,there exists a threat or promise keyed to union activity which is notprotected by Section 8 (c). The more subtle problem, however, ariseswhen the reference to job retention or job loss is tied to the fact thatthe Union has a policy, at odds with that of the Employer, which callsfor disregarding racial lines in the allocation of jobs, the implicationbeing that, if the Union wins the election, union policy will probablyprevail thereafter in the plant. It is true that the Board has hereto-fore found that statements endeavoring to forecast what will eventu-ate because of union demands and union practices are predictionswhich fall within the protection of the Act, and I have subscribed tothat approach.However, I have serious doubts whether that principleshould be applied in a case where the prediction involves an advan-tage or a disadvantage to an employee growing out of racial prejudice.The consequence of injecting the racial issue where racial prejudices:1118 NLRB 864.Board Members Murdock and Bean dissent ; their opinions are attached hereto. Chair-man Leedom concurs with an opinion also attached hereto. WESTINGHOUSE ELECTRIC CORPORATION119are likely to exist is to pit race against race and thereby distort aclear expression of choice on the issue of unionism.Clearly, to drawthe issue along these lines does not effectuate the policies of the Act.The implications are far greater, in my opinion, than the reaches ofthe Act, for they bespeak an assault upon the spirit of our Constitution.MEMBER BEAN, dissenting :I joined in the panel decision overruling the Union's objections tothe election held in this case.The Union has moved for reconsidera-tion of that decision.On reappraisal of the questions raised at thetime of that decision, I now believe that the Board should order ahearing to ascertain whether the Employer's officials in fact engagedin conduct which prevented a free and untrammeled expression ofchoice by the employees.Among the objections which the Union first urged as reasons forsetting aside the election was the allegation that the Employer hadshown moving pictures to its employees "in order to inflame racialprejudice against the IUE."The Regional Director conducted aninvestigation of all the objections.He reported there was evidencethat Babcock (the plant manager) told employees if the Union wonthe election promotions would be made by seniority regardless of colorand displayed news articles to the effect that the Union and the C. 1. 0.supported civil rights education and legislation.The Union filed 10 enumerated exceptions to the Regional Direc-tor's report.Two of them are expressly directed to the RegionalDirector's failure to recommend that Babcock's injection of the "in-flammatory racial issue" into the preelection campaign improperlyinfluenced the outcome of the voting.Again in aid of its insistencethat the election did not take place in a free environment, the Union:averred-in its supporting papers-that (1) company officials toldthe assembled employees that "white employees would be discriminatedagainst" if the Union won; (2) the Employer showed pictures ofwhite and colored employees working together and "coupled thisdemonstration with the prediction that Petitioner would cause similarpractices in the North Carolina plant"; and (3) the plant managerhimself raised the racial issue when he called the employees togetherand made "the implied promise that if the Petitioner will rejected bythe employees the then current racial segregation practice would beretained."It is thus clear that both the fact of the Employer's statements andconduct relating to racial prejudice as well as its effect upon theBoard's election processes were put in issue by the timely objectionsand exceptions.3The conduct which the Union alleges that the Em-8The members of the majority deny the Union's motion for reconsideration on groundthat it "constitutes an additional objection to the election," thereby implying that thesematters are raised for the first time in the motion.However, the motion merely restates 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDployer engaged in and the tenor of the Regional Director's report asto what occurred are in substantial accord. Indeed, some of the state-lnents attributed to the plant manager appear to be implicit in theconclusory language appearing in the field investigation report.Certainly there is here presented a factual issue as yet unresolved,and that is whether or not Babcock's statements intended to influenceemployees in the selection of their collective-bargaining agent, maybe said to have constituted (1) promises, if the Union should lose, ofcontinued discriminatory benefits to employees because of their color,and, conversely, (2) threats to white employees of loss of favorableand disparate treatment if the Union should win.The Board as the agency entrusted by Congress to protect the rightof employees to select their own bargaining agent can do no less thanascertain all of the facts, not by the unsworn and self-serving state-ments of the parties involved but by an appropriate hearing and thetaking of testimony under oath.Such investigation having for itspurpose the ascertainment of truth, becomes the more necessary underthe circumstances here involved because words otherwise plain andinnocuous in one setting may take on a vastly different meaning wheninterpreted in the light of the background of their expression.It should be borne in mind that this is not an adversary proceedingunder Section 10 of the Act, which must be conducted in accordancewith applicable court rules relating to pleadings, evidence, and civilprocedure.This is, rather, an administrative investigation which theBoard is required to make under Section 9 upon objections to conductaffecting the results of an election.An inquiry into the validity ofsuch objections is not circumscribed by technical limitations devisedfor narrowing issues in unfair labor practice complaints.Our primary responsibility is to guarantee to all employees, uponappropriate petition, a Board-conducted election completely free fromimproper interference with their statutory right to make their ownuntrammeled decision to choose or reject a collective-bargaining rep-resentative.With this cardinal obligation in mind, a careful reviewof the papers now before us reveals three incompletely developedaspects of the situation surrounding this election which I believe, inthe proper exercise of the Board's investigatory function, it is incum-bent upon us further to explore.(1)Did the Employer promise the continuation of a discriminatoryadvantage, or favored treatment to one class of employees over anotherthe same facts asserted in the original criticism of the Regional Director's investigationreport.Originally, the Union said that Babcock promised if the Union lost, the existingracial segregation practice would be retained.Now it tells us that the Regional Directoris in possession of employee affidavits quoting Babcock as saying "if the Union won,colored people working in maintenance would get the job promotions instead of the whitepeople."There is no substantial difference between these two quotations, and I thereforecannot agree that the appeals to racial prejudice were never in issue in this case beforethe present motion was filed. WESTINGHOUSE ELECTRIC CORPORATION121in return for votes against the Union? If it did, such conductobviously requires that the results of the election be set aside.(2)Did the Employer, either directly or by innuendo,tell employeesthat if the Union lost the election it would persist in its practices ofdenying Negro employees the equality of opportunity of advancementin employment enjoyed by white employees?It had been my hopethat we, unanimously,would seek the answer to this question in orderthat, if in the affirmative,we could then say whether or not thisCompany's promise to discriminate in employment on the basis ofcolor in the event of the favorable outcome of an election,is reasonfor setting aside such election.(3)Did the Employer deliberately attempt to provoke and inflamethe employees to racial prejudice as a technique for clouding theissue of the imminent election? In matters of this kind,where atbest reasonability has but a precarious foothold,broad, positiveassertions,such as appear in the Union's supporting papers, comeeasy.It may well be that the situation has been distorted.Only thetest of formal hearing and the safeguards incident to sworn testimonyand cross-examination can separate fact from emotional argument.Yet, should it clearly appear that Babcock "inflamed the employeesto racial prejudice against the IUE," I feel we should not evade theresponsibility of deciding whether the resultant balloting reflected theconsidered judgment of the workmen themselves.Accordingly, I would grant the Union's motion for reconsideration,set aside the earlier panel decision,and direct a hearing before aTrial Examiner upon the objections to the election.MEMBERMURDOCK,dissenting :I join in Member Bean's excellent dissenting opinion.In so doingI should point out that I was not a member of the panel which issuedthe Decision and Certification of Results of Election and that I amnow passing for the first time on the issue raised by the objections tothe election as a result of the referral of the Union'smotion forreconsideration to the full Board. I would further note that page 2of the Union's exceptions to the Regional Director's report on objec-tions detail a specific threat of discharge by Plant Manager Babcockand numerous instances of interrogation by named foremen whichfall within the Union's objections and which are not treated in theRegional Director's report except to the extent that he dismisses athreat attributed to Foreman Lothian on one of these occasions, onwhich there is a credibility issue, as isolated.I believe that a hearingshould encompass all interrogation and threats.